Order entered August 2, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00009-CV

                                BEGETTA BRYANT, Appellant

                                                V.

                                    DUC NGUYEN, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. Cc-17-06066-D

                                            ORDER
       Before the Court is appellant’s August 1, 2018 third motion for extension of time to file

corrected brief. We GRANT the motion and ORDER the brief be filed no later than September

4, 2018. We caution appellant that failure to file the brief may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   DAVID EVANS
                                                             JUSTICE